394 U.S. 309 (1969)
DuVERNAY
v.
UNITED STATES.
No. 814.
Supreme Court of United States.
Argued February 27, 1969.
Decided March 24, 1969.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Benjamin E. Smith argued the cause for petitioner. With him on the brief were Arthur Kinoy and Morton Stavis.
John S. Martin, Jr., argued the cause for the United States. With him on the brief were Solicitor General Griswold, Assistant Attorney General Wilson, and Philip R. Monahan.
Ann Fagan Ginger filed a brief for the National Lawyers Guild as amicus curiae urging reversal.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.